Citation Nr: 1132543	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-19 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to March 17, 2009.

2.  Entitlement to a rating in excess of 50 percent for PTSD, from March 17, 2009 through January 11, 2011.

3.  Entitlement to a rating in excess of 70 percent for PTSD, from January 12, 2011 through June 7, 2011.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to March 7, 2011.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to September 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2006 rating decision in which the RO, inter alia, granted service connection and assigned an initial 10 percent rating for PTSD, effective March 30, 2006 (the date of the claim for service connection).  In March 2007, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in May 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2008.

In an April 2008 rating decision, the RO granted a higher, 30 percent rating for PTSD, effective March 30, 2006.  Subsequently, in a June 2009 rating decision, the RO granted a higher, 50 percent rating for PTSD, effective March 17, 2009 (the date of a VA examination).  

In June 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In November 2010, the undersigned Veteran's Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

In December 2010, the Board denied the claim for an initial rating in excess of 30 percent for PTSD, prior to March 17, 2009 and remanded the claims for a rating in excess of 50 percent for PTSD from March 17, 2009, and for a TDIU due to service-connected PTSD to the RO for further action, to include additional development of the evidence.  

The Veteran appealed the Board's December 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court granted the Joint Motion for Partial Remand filed by representatives for both parties, vacating the portion of the Board's decision which denied an initial rating in excess of 30 percent for PTSD, prior to March 17, 2009, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.  

In a June 2011 rating decision, the RO, inter alia, granted a 70 percent rating for PTSD from January 12, 2011; granted a 100 percent rating for PTSD from June 8, 2011; and granted a TDIU, effective March 7, 2011.  The RO continued to deny the claims for a rating in excess of 50 percent for PTSD prior to January 12, 2011, and for a rating in excess of 70 percent for PTSD prior to June 8, 2011(as reflected in a June 2011 supplemental SOC (SSOC)).  

As regards the ratings assigned for PTSD, the Board notes that, although the RO has granted a higher initial and subsequent ratings for PTSD during the pendency of the appeal, inasmuch as higher ratings for this disability are available prior to June 8, 2011, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as to evaluation of the Veteran's PTSD as now encompassing the three matters set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Regarding the matter of the Veteran's entitlement to a TDIU, the Board notes that June 2011 rating decision reflects only a partial grant of the benefit sought with respect to this matter.  The Veteran has expressed disagreement with the assigned effective date for that award; however, even if did not, on these facts, and pursuant to the above-cited legal authority, the matter of his entitlement to a TDIU due to PTSD, to include on an extra-schedular basis prior to March 7, 2011, remains for the Board's consideration. 
 
In July 2011, the Veteran, through his attorney, submitted additional evidence without a waiver of initial RO consideration of the evidence.

For the reasons expressed below, the matters on appeal are being remanded to the RO for additional action.  The remand also addresses the claim for an effective date earlier than March 7, 2011, for a TDIU-for which the Veteran has completed the first of two actions required to place this matter in appellate status.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

In a July 2011 statement, the Veteran's attorney indicated that the Veteran receives disability benefits from the Social Security Administration (SSA).  The evidence of record gives no indication regarding what disability(ies) the Veteran is receiving SSA disability benefits for; as such, the records may contain information pertinent to the claims on appeal.  

While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c)(2) (2010) with respect to requesting records from Federal facilities.

While this matter is on remand, to ensure that the record is complete, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes treatment records from the VA Medical Center (VAMC) in Portland, Oregon, through May 9, 2011; more recent records from this facility are potentially available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Portland VAMC, all outstanding, pertinent  records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards request for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response. See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication of the claims for higher ratings for PTSD should include consideration of the evidence associated with the claims file since the RO's last adjudication of the claim, as well as consideration of whether any further "staged rating "of the Veteran's PTSD (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above) is appropriate.  In accordance with points raised by the parties in the Joint Motion, the RO should fully consider lay statements made by the Veteran and by others, on his behalf, when adjudicating these claims.

Accordingly, these matters are hereby REMANDED to the RO for the following action:

1.  The RO should obtain from the Portland VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, since May 9, 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.


3.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for higher ratings for PTSD, along with the matter of the Veteran's entitlement to a TDIU due to PTSD, to include on an extra-schedular basis, prior to March 7, 2011.  The RO should adjudicate the claims in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims, and the lay statements made by the Veteran and by others, on his behalf) and legal authority (to include consideration of whether any further staged rating of the Veteran's PTSD, pursuant to Fenderson (cited above) is appropriate).

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


